Citation Nr: 0730116	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-44 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for ulnar nerve disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
September 1962. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in September 2004, a statement of the case was 
issued in October 2004, and a substantive appeal was received 
in December 2004.  


FINDING OF FACT

Status post left tardive ulnar nerve palsy is related to a 
service-connected disability.


CONCLUSION OF LAW

Status post left tardive ulnar nerve palsy is proximately due 
to or caused by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in February 
2003.  The letter predated the December 2003 rating decision.  
See id.  Thereafter, he was issued VCAA letters in March 2004 
and April 2005.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The VCAA letters have clearly 
advised the veteran of the evidence necessary to substantiate 
his claim. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for ulnar nerve 
disability, but there has been no notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant letters in 
February 2003, March 2004, and April 2005 which advised him 
of the evidence necessary to support his service connection 
claim. Questions as to the disability rating and effective 
date to be assigned will be the subject of subsequent 
adjudication by the RO. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and private medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains a VA examination performed in 
July 2003.  The examination report obtained is thorough and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is in effect for residuals, fractured left 
elbow.  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A February 1962 service x-ray report of the left elbow 
reflects a nondisplaced fracture of the head of the radius.  
A July 1962 Report of Medical History reflects that the 
veteran had bone chip removed from his left elbow in February 
1962, and "no problem since."  An examination performed for 
separation purposes in July 1962 reflects scar left elbow, 
and no ulnar nerve disease is reflected.  His upper 
extremities were clinically evaluated as normal.  

A December 2002 private medical record reflects that the 
veteran was examined by D.S.S., M.D.  The December 2002 
record reflects that the veteran has had a long history of 
driving trucks for a beer company, often resting his arm on 
the armrest, and was involved in heavy lifting of the beer 
cases.  In the several months before seeing Dr. S., the 
veteran noticed an increased loss of muscle tone in his left 
arm with atrophy in the web of the thumb.  Workup was 
initiated and an EMG nerve conduction study was obtained.  
This was consistent with tardive ulnar palsy.  The veteran 
noted a long history of numbness and parathesias extending 
down into his little finger as well as the weakness in his 
hand.  The veteran noted that he has had to take several 
segments out of his watchband to allow it to hold.  Dr. S. 
diagnosed tardive ulnar palsy and scheduled the veteran for a 
January 2003 procedure to transpose the ulnar nerve.

A February 2003 private medical record reflects that the 
veteran was recovering well from the procedure to transpose 
the ulnar nerve.  He had good resolution of the parathesias 
and pain in the arm.  He was left with slight numbness of the 
little finger which appeared to be improving on almost a 
daily basis.  The veteran had been working but was avoiding 
lifting with the arm.  Dr. S. reported that the incision 
appeared to be healing nicely.  

The veteran underwent a VA examination in July 2003.  The 
record reflects that the veteran complained of intermittent, 
flare-type pain in his left arm which typically lasted 15-30 
minutes.  The veteran reported that he had been unable to 
completely extend his elbow since the service.  The veteran 
had no knowledge of ever having an infection in the bones of 
the left arm and had no symptoms of bone disease.  He used no 
corrective or supportive devices related to the left arm.  

The diagnoses included left elbow joint effusion, loss of 
full left elbow extension, as well as marked deformity and 
subtotal resorption of the radial head, compatible with 
sequela of prior injury.  The examiner opined that he could 
not make a connection between the elbow injury the veteran 
suffered in service and the ulnar nerve neuropathy.  The 
examiner explained this by noting that the ulnar nerve was on 
the opposite side of the arm from the fracture suffered in 
service.  The examiner explained that the ulnar nerve would 
not have been involved in the fracture.  The examiner noted 
that there was no continuous complaint related to the nerve 
problem from the time of discharge from service to its 
appearance in January 2003.  The examiner did make a 
connection between loss of range of motion in the elbow and 
his in-service elbow injury.  

In June 2004 correspondence from Dr. S., he reported review 
of the February 1962 x-ray report, which showed a fracture 
through the head of the radius.  Dr. S. noted that the report 
does not state exactly where the fracture was, but given the 
fact that there was a fracture in this area there is a 
possibility of involvement of the ulnar nerve and that his 
tardive ulnar palsy may be related to the fracture that 
occurred.  Without reviewing the actual film, Dr. S. could 
not state for certain.  

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  Service medical records reflect a 
nondisplaced fracture of the head of the radius of the left 
elbow but do not reflect any findings related to ulnar nerve 
disability.  Moreover, the Board notes that the record does 
not contain any contemporaneous or competent medical evidence 
of the veteran's nerve disability until December 2002, the 
date upon which Dr. S. has reported that he first met the 
veteran and diagnosed the nerve disability.  This lengthy 
period of 40 years without evidence of treatment weighs 
against the ulnar nerve disability having been incurred in 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

With regard to the veteran's claim that his ulnar nerve 
disease is proximately due to his service connection left 
elbow disability, as detailed, the July 2003 VA examiner 
opined that there was no connection between the elbow injury 
the veteran incurred in service and the ulnar nerve disorder.  
The Board also acknowledges the opinion from Dr. S., a 
diplomate of neurological surgery, stating that the fracture 
was possibly involved with the ulnar nerve and the tardive 
left ulnar palsy may be related to the fracture.  

The Board finds that, notwithstanding the stress on the left 
elbow inherent in the veteran's career as a truck driver, the 
residuals of the inservice fracture of the left elbow 
contributed to some measurable degree to the development of a 
chronic left elbow condition. At the very least, the evidence 
is in equipoise as to whether the left tardive ulnar nerve 
palsy which required surgery in 2003 was related to the 
residuals of the inservice fracture of the left elbow. 
 Consequently, resolving the benefit of the doubt in the 
veteran's favor, service connection for tatus post left 
tardive ulnar nerve palsy is granted. 38 U.S.C.A. §§ 1131, 
5107; 38 C.F.R. §§ 3.303, 3.310.


ORDER

Entitlement to service connection for status post left 
tardive ulnar nerve palsy is granted.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


